Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 1 of 22 PageID: 208




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


   DONALD DUNN and NICOLE DUNN,
                                                      No.: 1:20-CV-05848
   on behalf of themselves and all others
   similarly situated,

                       Plaintiffs,
                 v.

   PHH MORTGAGE CORPORATION d/b/a
   PHH MORTGAGE SERVICES,

                       Defendant.

                ANSWER AND AFFIRMATIVE DEFENSES OF
            DEFENDANT, PHH MORTGAGE CORPORATION D/B/A
                     PHH MORTGAGE SERVICES

       Defendant, PHH Mortgage Corporation d/b/a PHH Mortgage Services

 (“PHH”), answers the Complaint of Plaintiffs, Donald and Nicole Dunn

 (“Plaintiffs”), and asserts affirmative defenses as follows:

                            NATURE OF THE ACTION

       1.     The allegations in this paragraph are conclusions of law to which no

 response is required. To the extent a response is required, PHH denies that it

 violated the Truth in Lending Act (“TILA”) or Regulation Z. Plaintiffs’ claims for

 violation of the New Jersey Consumer Fraud Act (“NJCFA”) have been dismissed

 by order of the court dated March 9, 2021, and, therefore, no response is required

 to the extent the allegations in this paragraph relate to Plaintiffs’ NJCFA claims.
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 2 of 22 PageID: 209




       2.     The allegations in this paragraph are conclusions of law to which no

 response is required. To the extent any of these allegations are deemed factual,

 PHH denies that it violated the TILA or Regulation Z and denies that it was

 required to list proceeds from Plaintiffs’ property insurance claims on payoff

 statements it issued. Plaintiffs’ claims for violation of the NJCFA have been

 dismissed by order of the court dated March 9, 2021, and, therefore, no response is

 required to the extent the allegations in this paragraph relate to Plaintiffs’ NJCFA

 claims.

       3.     The allegations in this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that it violated the TILA or Regulation Z and denies that it was

 required to list proceeds from Plaintiffs’ property insurance claims on payoff

 statements it issued. Plaintiffs’ claims for violation of the NJCFA have been

 dismissed by order of the court dated March 9, 2021, and, therefore, no response is

 required to the extent the allegations in this paragraph relate to Plaintiffs’ NJCFA

 claims.

       4.     The allegations in this paragraph are conclusions of law to which no

 response is required. To the extent a response is required, PHH denies that it

 violated the TILA or Regulation Z and denies that it was required to list proceeds

 from Plaintiffs’ property insurance claims on payoff statements it issued. Plaintiffs’



                                         -2-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 3 of 22 PageID: 210




 claims for violation of the NJCFA have been dismissed by order of the court dated

 March 9, 2021, and, therefore, no response is required to the extent the allegations

 in this paragraph relate to Plaintiffs’ NJCFA claims.

                                      PARTIES

       5.     PHH lacks sufficient information or knowledge to form a belief as to

 the truth of the allegations of this paragraph and they are therefore denied.

       6.     Denied as stated. PHH’s principal place of business is located at 1661

 Worthington Road, Suite 100, West Palm Beach, Florida 33409. PHH admits only

 that it does business in the state of New Jersey, that it is a wholly owned subsidiary

 of Ocwen Financial Corporation, and that it provides mortgage loan servicing.

       7.     The allegations in this paragraph are conclusions of law to which no

 response is required.

       8.     Admitted.

                          JURISDICTION AND VENUE

       9.     The allegations of this paragraph are legal conclusions to which no

 response is required.

       10.    The allegations of this paragraph are legal conclusions to which no

 response is required.




                                          -3-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 4 of 22 PageID: 211




      THE TRUTH IN LENDING ACT (“TILA”) AND REGULATION Z

       11.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       12.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       13.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       14.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       15.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.

       16.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       17.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       18.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.




                                         -4-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 5 of 22 PageID: 212




       19.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       20.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       21.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       22.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       23.    The allegations of this paragraph are legal conclusions to which no

 response is required.

             NEW JERSEY CONSUMER FRAUD ACT (“NJCFA”)

       24.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       25.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       26.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       27.    The allegations of this paragraph are legal conclusions to which no

 response is required.




                                        -5-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 6 of 22 PageID: 213




       28.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       29.    The allegations of this paragraph are legal conclusions to which no

 response is required.

       30.    The allegations of this paragraph are legal conclusions to which no

 response is required.

                           FACTUAL ALLEGATIONS

       31.    Admitted.

       32.    The allegations of this paragraph refer to a written document, which

 speaks for itself and any incomplete or inconsistent characterizations thereof are

 denied.

       33.    The allegations of this paragraph refer to a written document, which

 speaks for itself and any incomplete or inconsistent characterizations thereof are

 denied.

       34.    The allegations of this paragraph refer to a written document, which

 speaks for itself and any incomplete or inconsistent characterizations thereof are

 denied. The allegations of this paragraph are also conclusions of law to which no

 response is required.

       35.    Denied as stated. It is admitted upon information and belief that

 Plaintiffs’ property was damaged by Hurricane Michael on or about October 10,



                                         -6-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 7 of 22 PageID: 214




 2018. It is further admitted that PHH, through its predecessor, Ocwen Loan

 Servicing, LLC (“Ocwen”), offered Plaintiffs a Temporary Forbearance

 Agreement which required no payments on October 1, 2018, November 1, 2018,

 and December 1, 2018 and required Plaintiffs to resume making payments of

 $1,255.96 per month starting January 1, 2019. It is also admitted that servicing of

 Plaintiffs’ mortgage transferred from Ocwen to PHH as of February 1, 2019; that

 Plaintiffs submitted a loss mitigation application to PHH on April 27, 2019; that

 PHH denied Plaintiffs’ loss mitigation application on September 19, 2019; that

 Plaintiffs appealed this denial; and that PHH reversed its denial on appeal and

 approved Plaintiffs for a loan modification on October 23, 2019. It is denied that

 PHH cancelled any payment plan. PHH lacks knowledge or information sufficient

 to form a belief as to the truth or falsity of any allegations regarding when or why

 Plaintiffs decided to sell the property.

       36.    It is admitted upon information and belief that Plaintiffs submitted a

 claim for the damage to their property caused by Hurricane Michael to their

 insurance company. It is further admitted that Plaintiffs’ insurance company issued

 a series of checks jointly payable to Plaintiffs and PHH.

       37.    Admitted.

       38.    Denied as stated. It is admitted only that PHH sent Plaintiffs five

 checks totaling $42,895.56 between March and July 2019 and retained a balance of



                                            -7-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 8 of 22 PageID: 215




 $45,344.14.

       39.      Denied.

       40.      PHH lacks knowledge or information sufficient to form a belief as to

 the truth or falsity of any allegations regarding when or why Plaintiffs decided to

 sell the property and, therefore, the allegations in this paragraph are denied.

       41.      Admitted upon information and belief.

       42.      Admitted that Plaintiffs requested a payoff statement from PHH. The

 remaining allegations in this paragraph are legal conclusions to which no response

 is required.

       43.      Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. PHH lacks knowledge or information

 sufficient to form a belief as to the truth or falsity of the allegation regarding when

 or why Plaintiffs decided to sell the property. It is admitted only that Plaintiffs

 notified PHH that they intended to sell the property, provided a copy of the

 purchase and sale agreement, notified PHH that the closing on the sale was

 scheduled for December 17, 2019, notified PHH that Plaintiffs would not be

 completing repairs to the property, notified PHH that the buyers were buying the

 property with the unrepaired damage, and requested that PHH provide a payoff

 statement that included the remaining property insurance proceeds.



                                           -8-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 9 of 22 PageID: 216




       44.   Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that PHH provided

 Plaintiffs a payoff statement dated November 5, 2019, indicating a payoff amount

 of $125,853.05. PHH denies that it was required to include the remaining property

 insurance proceeds on the payoff statement.

       45.   Denied as stated. It is admitted only that PHH made a second request

 for a payoff statement that included the remaining property insurance proceeds.

 PHH denies that it was required to include the remaining property insurance

 proceeds on the payoff statement.

       46.   Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that PHH provided

 Plaintiffs a payoff statement dated November 11, 2019, with a payoff amount of

 $125,579.90. PHH denies that it was required to include the remaining property

 insurance proceeds on the payoff statement.

       47.   Denied as stated. It is admitted only that PHH made additional

 requests for payoff statements that included the remaining property insurance

 proceeds. PHH denies that it was required to include the remaining property

 insurance proceeds on the payoff statements.



                                        -9-
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 10 of 22 PageID: 217




       48.    Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that PHH provided

 Plaintiffs a payoff statement dated December 4, 2019, with a payoff amount of

 $126,734.80. PHH denies that it was required to include the remaining property

 insurance proceeds on the payoff statement.

       49.    Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. The allegations of this paragraph are also

 conclusions of law to which no response is required. It is admitted only that

 Plaintiffs submitted a letter to PHH dated December 20, 2019 purporting to be a

 Notice of Error under 12 C.F.R. § 1024.35. PHH denies that it was required to

 include the remaining property insurance proceeds on the payoff statements.

       50.    Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that Plaintiffs’ December

 20, 2019 letter included Plaintiffs’ names and account number and requested that

 PHH include the remaining property insurance proceeds on a payoff statement.

       51.    Denied.

       52.    Denied.



                                         - 10 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 11 of 22 PageID: 218




       53.    Denied as stated. It is admitted only that Plaintiffs’ loan modification

 was inadvertently cancelled, an administrative error that was subsequently

 corrected.

       54.    Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that Plaintiffs submitted

 complaints to the CFPB. PHH denies that it was required to include the remaining

 property insurance proceeds on the payoff statements.

       55.    Admitted.

       56.    The allegations of this paragraph refer to a written document, which

 speaks for itself and any incomplete or inconsistent characterizations thereof are

 denied. It is admitted only that Plaintiffs’ loan modification was inadvertently

 cancelled, an administrative error that was subsequently corrected.

       57.    The allegations of this paragraph refer to a written document, which

 speaks for itself and any incomplete or inconsistent characterizations thereof are

 denied. By way of further answer, PHH denies that it was required to include the

 remaining property insurance proceeds on the payoff statements.

       58.    Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that PHH provided



                                         - 11 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 12 of 22 PageID: 219




 Plaintiffs a payoff statement dated January 7, 2020, with a payoff amount of

 $127,365.96. PHH denies that it was required to include the remaining property

 insurance proceeds on the payoff statement.

       59.     Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that PHH sent Plaintiffs a

 letter dated January 9, 2020, which included a payoff affidavit.

       60.     Denied.

       61.     Denied.

       62.     Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. By way of further answer, PHH denies that it

 was required to include the remaining property insurance proceeds on the payoff

 statements.

       63.     Denied as stated. The allegations of this paragraph refer to a written

 document, which speaks for itself and any incomplete or inconsistent

 characterizations thereof are denied. It is admitted only that Plaintiffs notified PHH

 of their intent to sell the property and requested that the remaining property

 insurance proceeds be included on a payoff statement. PHH denies that it was




                                          - 12 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 13 of 22 PageID: 220




 required to include the remaining property insurance proceeds on the payoff

 statements.

       64.     Denied.

       65.     Denied.

       66.     The allegations of this paragraph refer to a written document, which

 speaks for itself and any incomplete or inconsistent characterizations thereof are

 denied. It is admitted only that PHH sent Plaintiffs a statement including the

 remaining property insurance proceeds after Plaintiffs submitted an affidavit

 authorizing PHH to apply the remaining property insurance proceeds to the

 remaining balance due on Plaintiffs’ mortgage loan, and that PHH issued a

 satisfaction of mortgage after Plaintiffs completed the sale of the property.

                              CLASS ALLEGATIONS

       67.     The allegations of this paragraph are statements of the proposed class

 Plaintiffs purport to represent and, as such, they are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that Plaintiffs’ proposed class is appropriate for class treatment under

 the factors set forth in Fed. R. Civ. P. 23, and denies that it was required to include

 the remaining property insurance proceeds on the payoff statements.

       68.     The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,



                                          - 13 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 14 of 22 PageID: 221




 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23.

       69.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23, and denies that it was required to include the remaining

 property insurance proceeds on the payoff statements.

       70.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23.

       71.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23.

       72.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23, and denies that it was required to include the remaining

 property insurance proceeds on the payoff statements.



                                         - 14 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 15 of 22 PageID: 222




       73.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23.

       74.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23.

       75.    The allegations of this paragraph are conclusions of law to which no

 response is required. To the extent that any of these allegations are deemed factual,

 PHH denies that this action may be certified as a class action under the factors set

 forth in Fed. R. Civ. P. 23.

                                      COUNT I

                       (Violation of TILA and Regulation Z)

       76.    PHH incorporates by reference the foregoing paragraphs of this

 Answer as though fully set forth herein.

       77.    The allegations of this paragraph are legal conclusions to which no

 response is required. It is specifically denied that PHH was required to include the

 remaining property insurance proceeds on the payoff statements.




                                         - 15 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 16 of 22 PageID: 223




       78.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.

       79.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.

       80.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.

       81.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.

       82.    The allegations of this paragraph are legal conclusions to which no

 response is required. To the extent that any of these allegations are deemed factual,

 they are denied.

                                     COUNT II

               (Violation of the New Jersey Consumer Fraud Act)

       83.    PHH incorporates by reference the foregoing paragraphs of this

 Answer as though fully set forth herein.




                                        - 16 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 17 of 22 PageID: 224




       84.      Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required.

       85.      Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required

       86.      Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required

       87.      Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required

       88.      Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required

       89.      Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required




                                         - 17 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 18 of 22 PageID: 225




       90.     Plaintiffs’ claims for violation of the NJCFA have been dismissed by

 order of the court dated March 9, 2021, and therefore no response to this paragraph

 is required

       WHEREFORE, PHH demands judgment in its favor on Plaintiffs’ claims,

 together with costs, attorneys’ fees, and such other relief to which it is entitled.

                            AFFIRMATIVE DEFENSES

                                   FIRST DEFENSE

       Plaintiffs’ Complaint fails to state a claim against PHH upon which relief

 may be granted.

                                 SECOND DEFENSE

       PHH has complied with the TILA and Regulation Z and is entitled to each

 and every defense stated in the TILA and any and all limitations of liability.

                                  THIRD DEFENSE

       PHH is entitled to judgment in its favor to the extent that Plaintiffs’ claims

 are barred, in whole or in part, by the applicable statute of limitations.

                                 FOURTH DEFENSE

       PHH is entitled to judgment in its favor to the extent that Plaintiffs’ claims

 are barred, in whole or in part, by the doctrines of waiver and estoppel.




                                          - 18 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 19 of 22 PageID: 226




                                  FIFTH DEFENSE

       Plaintiffs’ claims for damages are speculative and form no basis for

 recovery.

                                  SIXTH DEFENSE

       There is no causal relationship between PHH’s alleged conduct as described

 in the Complaint and any injuries or damages allegedly sustained by Plaintiffs.

                                SEVENTH DEFENSE

       Plaintiffs’ alleged damages are the result of acts or omissions by other

 parties over whom PHH has no responsibility or control.

                                 EIGHTH DEFENSE

       PHH did not breach any duty owed to Plaintiffs.

                                  NINTH DEFENSE

       No action or inaction on the part of PHH, its agents, servants, employees, or

 representatives caused or contributed in any manner to the damages, injuries, and

 losses alleged in Plaintiffs’ Complaint.

                                 TENTH DEFENSE

       PHH did not commit any intentional, willful, or malicious acts.

                               ELEVENTH DEFENSE

       Plaintiffs lack standing to maintain this action under Article III of the United

 States Constitution to the extent Plaintiffs have not sustained any injury in fact.



                                            - 19 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 20 of 22 PageID: 227




                               TWELFTH DEFENSE

        All claims against PHH are barred by the terms of the agreements among the

 parties.

                             THIRTEENTH DEFENSE

        Plaintiffs have failed to mitigate their damages.

                             FOURTEENTH DEFENSE

        The Complaint does not allege facts sufficient to rise to the level of conduct

 required to recover punitive damages, and thus all requests for punitive damages

 are improper.

                              FIFTEENTH DEFENSE

        Any claim for punitive damages violates PHH’s rights under the Due

 Process and Excessive Fines clauses of the Fifth, Sixth, Eighth, and Fourteenth

 Amendments to the United States Constitution and the analogous provisions of

 applicable state constitutions.

                              SIXTEENTH DEFENSE

        PHH reserves its right to set forth additional defenses if and when additional

 facts become known.




                                         - 20 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 21 of 22 PageID: 228




       WHEREFORE, PHH demands judgment in its favor on Plaintiffs’ claims,

 together with costs, attorneys’ fees, and such other relief to which it is entitled.



 Dated: March 23, 2021                /s/ Adam D. Brown
                                      Joe N. Nguyen (Admitted Pro Hac Vice)
                                      Adam D. Brown (NJ ID 02465-2007)
                                      Christopher A. Reese (NJ ID 01207-2010)
                                      STRADLEY RONON STEVENS & YOUNG, LLP
                                      A Pennsylvania Limited Liability Partnership
                                      LibertyView
                                      457 Haddonfield Road, Suite 100
                                      Cherry Hill, NJ 08002
                                      Telephone: (856) 321-2400
                                      Facsimile: (856) 321-2415

                                      Attorneys for Defendant, PHH Mortgage
                                      Corporation d/b/a PHH Mortgage Services




                                          - 21 -
Case 1:20-cv-05848-RBK-KMW Document 27 Filed 03/23/21 Page 22 of 22 PageID: 229




                           CERTIFICATE OF SERVICE

       I, Adam D. Brown, Esquire, hereby certify that on March 23, 2021, I caused

 the foregoing Answer to be electronically filed via the Court’s ECF system. The
 foregoing document is available for viewing and downloading from the PACER

 system. Electronic notice of this filing was sent to all counsel of record.


                                               /s/ Adam D. Brown
                                               Adam D. Brown
